Exhibit 10.25

LOGO [g75978kraftlogo.jpg]

PERSONAL AND CONFIDENTIAL

March 10, 2008

Mr. Michael Osanloo

1623 North Paulina St.

Chicago, IL 60622

Dear Michael,

I am very pleased to provide you with this letter confirming the verbal offer
that has been extended to you for the position of Executive Vice President,
Strategy, reporting to me, located in Northfield, Illinois. If you accept our
offer, we have discussed our interest in you joining Kraft as soon as possible.
This letter sets forth all of the terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

 

Annual Base Salary

   $450,000    

Target Management Incentive Plan – (60%*)

   $270,000    

Target Long-Term Incentive Plan – (75%*)

   $337,500**

Target Annual Equity Award Range

   $252,500 - $757,500 ($505,000 midpoint)

 

* Target as a percent of base salary.

** This will be your annualized target beginning in year 3 when you are
participating in three concurrent, overlapping performance cycles at the same
time. The amount earned under the 2008-2010 performance cycle will be prorated
based on your hire date.

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 60% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the performance of Kraft Foods Inc. Your 2008 award will be payable in
February/March 2009. Your MIP eligibility will begin on your date of employment.



--------------------------------------------------------------------------------

March 10, 2008

Page 2 of 5

 

Long-Term Incentive Plan

You will also be eligible to participate in the Long-Term Incentive Plan (LTIP),
which is the Company’s executive long-term incentive program. The LTIP program
is typically a three-year performance plan with a new performance cycle
beginning each year in January.

The most recent three-year LTIP performance cycle began on January 1, 2008 and
is scheduled to end on December 31, 2010. Your LTIP eligibility will begin on
your employment date with participation in the 2008 – 2010 performance cycle.
Your target opportunity under the LTIP is equal to 75% of your base salary at
the beginning of the performance cycle. The actual award you will receive may be
lower or higher depending upon the performance of Kraft Foods Inc. during the
performance cycle. The form of award under this program is performance shares.
The number of performance shares under the 2008 – 2010 performance cycle is
equal to your target divided by the fair market value of Kraft stock on
January 2, 2008, prorated for your date of hire. For clarity, LTIP will be as
follows:

 

  •  

You will begin with participation in the 2008 – 2010 performance cycle on a
pro-rated basis based on your date of hire. The resulting shares will be
available at the end of the performance cycle (anticipate availability in early
2011).

 

  •  

You will therefore earn one-third (on a prorated basis) of your annualized
target in 2008.

 

  •  

Beginning January 1, 2009, you will be eligible to participate in the 2009 –
2011 performance cycle. At that point you will be earning two-thirds of your
annualized target. The resulting shares will be available at the end of the
performance cycle (anticipate availability in early 2012).

 

  •  

Beginning January 1, 2010, you will be eligible to participate in the 2010 –
2012 performance cycle. At that point you will be earning your full annualized
target. The resulting shares will be available at the end of the performance
cycle (anticipate availability in early 2013).

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award
anticipated to be granted in the first quarter of 2009. Awards are delivered as
follows: 50% of equity value is delivered in restricted stock and 50% in stock
options. Actual award size is based on individual potential and performance.



--------------------------------------------------------------------------------

March 10, 2008

Page 3 of 5

 

Sign-On Incentives

In recognition of the loss of short-term and long-term incentives from your
previous employer, upon hire, you will receive one-time sign-on incentives in
the form of cash and equity as follows:

 

Cash Sign-On Incentive:    $400,000; payable $200,000 upon hire and $200,000
payable one-year after your date of hire; a two-year repayment agreement will be
required for each separate payment Equity Sign-On Incentive:    $1,000,000
granted as:   

•     50% restricted stock award to vest 100% after three years (dividends will
be paid quarterly during vesting period with no restriction)

  

•     50% stock options based on a 1:4 ratio of restricted shares to stock
options vesting one-third each year over a three-year period

If, prior to the end of the two year repayment period, your employment with the
Company ends due to involuntary termination for reasons other than cause, you
will not be required to repay the cash sign-on amount.

The other terms and conditions set forth in Kraft’s standard Stock Award
Agreements will apply.

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.

Perquisites

You will be eligible for a company car allowance under the executive perquisite
policy. The Company leases new company cars for business and personal use by
executives. Under the policy, cars are leased for a three-year period. The
company will provide you with a car with a maximum value of $45,000. You can
invest your own funds if the value of the car exceeds $45,000. You will have an
opportunity to purchase the car at the end of the lease period. You will be
eligible for an annual financial counseling allowance of $7,500. You may use any
firm of your choosing.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to four
times your base salary. You will have five years from the date of employment to
achieve this level of ownership. Stock held for ownership determination includes
common stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares.



--------------------------------------------------------------------------------

March 10, 2008

Page 4 of 5

 

Other Benefits

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Benefits Summary brochure. You will be eligible for 25 days of paid time
off.

You will be a U.S. employee of Kraft Foods and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft is free to terminate the employment relationship at any
time, for any reason.

If your employment with the Company ends due to an involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded recently terminated senior executives of the Company.

This offer is contingent upon successful completion of our pre-employment
checks, which may include a background screen, reference check, and post-offer
drug test pursuant to testing procedures determined by Kraft.

 

Sincerely,

/s/ Irene B. Rosenfeld

Irene B. Rosenfeld Chairman and Chief Executive Officer Kraft Foods Inc.



--------------------------------------------------------------------------------

March 10, 2008

Page 5 of 5

 

I accept the offer as expressed above.

 

/s/ Michael Osanloo

   

March 10, 2008

Signature     Date

 

Enclosure:    Kraft Foods Benefits Summary    Restricted Stock Agreement   
Stock Option Agreement    Employee Expense Repayment Agreement